DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, was examined under the first inventor to file provisions of the AIA .  
	
Reasons for Allowance
The following is Examiner’s statement of reasons for allowance: 
Independent claims 1, 10, 11, and the respective dependent claims are drawn to the general notion of a touch-input, display-output device. 
Even though all of the features as claimed in the instant application were available in the prior art, of particular significance is that no single prior art reference or reasonable combination of prior art references was found to disclose all of the following elements, thereby distinguishing the instant application’s claimed subject matter over the prior art references of record.  
The particularly-significant, distinguishing structural and functional features are a first intermediate layer having a dielectric constant lower than the organic encapsulation layer of the encapsulation unit, and a light-emitting element overlapping the first intermediate layer, when these structural and functional features are considered with all other structural and functional features in each of the respective claims.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.  

Conclusion
References found pertinent to the instant Office Action but not cited in rejection are collected in the attached PTO-892 form and described below: 
Lee; Jong-Kyun et al., US 20170069692 A1, describes a display device having a substrate, a light emitting element, an encapsulation layer formed of an organic encapsulation layer disposed between two inorganic encapsulation layers, an intermediate layer between a touch sensor layer and the encapsulation layer (see Fig. 13, [0083], [0092], [0123], [0130], [0137]-[0138], [0141]), but does not describe a first intermediate layer having a dielectric constant lower than the organic encapsulation layer of the encapsulation unit, and a light-emitting element overlapping the first intermediate layer; 
Park; Kwang Woo et al., US 20190115411 A1, describes a display device having a substrate, a light emitting element, an encapsulation layer, and a touch sensor layer, in which the layers adjacent to the touch sensor layer having a dielectric constant low enough to avoid interfering with touch sensor operation (see Figs. 1, 3, 7, 10, 13, [0130]), but does not describe a first intermediate layer having a dielectric constant lower than the organic encapsulation layer of the encapsulation unit, and a light-emitting element overlapping the first intermediate layer; 
Lee; JaeYoung et al., US 20160095172 A1, describes a display device in which an intermediate layer extends in a non-active area more than the encapsulation layer (see Fig. 3B, [0077], [0137]), but does not describe a first intermediate layer having a dielectric constant lower than the organic encapsulation layer of the encapsulation unit, and a light-emitting element overlapping the first intermediate layer. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C. Lee can be reached on 571 272 2963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Michael J Eurice/Primary Examiner, Art Unit 2693